OlaeK, J.
(dissenting). Tbe orders for tbe portraits and frames were taken in Greensboro by tbe traveling agent of a Chicago firm. If tbe portraits made in Chicago in consequence of such contract bad each been sent direct to tbe person for whom it was made, this would have been interstate commerce. This feature of tbe transaction is not changed by tbe fact that a batch of portraits was sent “knocked down” to Greensboro, tbe frames and portraits packed separately, and were by another agent of shipper, who came to Greensboro for that purpose from Chicago, put together, each portrait in its frame. This was simply an economical method of transportation. There is no new contract with the customer. There was no “breaking of bulk,” in tbe legal meaning of tbe term; for each article, though shipped with others, kept its individuality. Each portrait could be of use only to tbe person for whom it bad been made, and was as distinctly severed from tbe rest by that fact as if it had been sent in a separate cover. Tbe only contract was that between tbe Chicago firm’s agent, in tbe first instance, and tbe customer. Tbe title does not pass until tbe picture is approved and paid for. This is tbe same case as Robbins v. Taxing Dist., 120 U. S., 480, in which it was held that tbe business of offering for sale or selling goods to be shipped to the buyer from another State is interstate commerce. This is not the case of State v. French, 109 N. C., 722, or State v. Wessell, 109 N. C., 735, in which tbe goods were bought in another State, shipped here in bulk, and then by tbe buyer were sold to bis customers. Tbe sale by such buyer to bis customers was a North Carolina business, and taxable. But *528here the only “dealing” is between the Chicago house, through its agent, with a customer here, and the shipping of the identical article to an agent in Greensboro, whose sole duty is to complete the delivery upon payment of the purchase-money.
Fairclotii, C. J. I concur in the dissenting opinion.